DETAILED ACTION
This action is responsive to the following communications: the Application filed on July 06, 2020.
Claims 1-8 are presented for Examination. Claims 1, 7 and 8 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 recites the limitation of “the centering” in line 12, which lacks antecedent basis, or there is insufficient antecedent basis for this limitation in the claim.

In claims 7 and 8 recite the limitation of “the centering” in line 14 which lacks antecedent basis or there is insufficient antecedent basis for this limitation in the claim.

In claims 2, 3, 5 recites the limitation of “the event” in line 1, which lacks antecedent basis, or there is insufficient antecedent basis for this limitation in the claim. In addition, the limitation “the event” is not clear and exact because   the event of what (.e.g. rising or falling of the PWM voltages) and in line 5 of claim 5, the limitation “the event” has lack of antecedence. 

Since the independent claims 1, 7 and 8 are rejected under 35 U.S.C. 112(b) and hence the dependents claims of 1, 7 and 8 are also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  AAPA.
Regarding independent claim 1, AAPA discloses that a method for operating an electric synchronous machine ([0027]), the method comprising: - 
generating centered pulse-width-modulated switching signals (Fig. 3) for switching elements (Ti... T6) of half bridges (Fig.1: T1-T6), wherein in each case two of the switching M) is therefore provided during which the switching signals of switching elements (T1... T6) of two half bridges are at different potentials (Fig. 3: High and Low Potentials);
 - otherwise: 
- generating pulse-width-modulated switching signals (Fig. 4) for the switching elements (T1... T6) of the half bridges which deviate at least so far from the centering that a sufficient minimum measurement duration (TM) (Fig. 4: TM) is provided, wherein 
- the switching signals of the switching elements (Ti... T6)  (Fig. 5: TM) are formed in such a way as to avoid time jumps (Fig. 5: No Signal Change during TM) corresponding to the minimum measurement duration (TM) in the switching signals of the switching elements (T1... T6); and
 - carrying out a 1-shunt current measurement (Fig. 1: through R; Iu) within the minimum measurement duration (TM) provided.


Regarding claim 2, AAPA  discloses that wherein in the event that the switching signals of the first switching elements (T1, T3, T5) have a defined similar duty cycle, rising edges of the three switching signals of the first switching elements (T1, T3, T5), at which the 1-shunt current measurement (Fig. 2: Iw) is carried out, are fixed in their chronological 

Regarding claim 3,   AAPA  discloses that wherein in the event that the switching signals of the first switching elements (T1, T3, T5) have a defined similar duty cycle, falling edges of the three switching signals of the first switching elements (T1, T3, T5), at which the 1-shunt current measurement (Fig. 2: Iw) is carried out, are fixed in their chronological sequence relative to one another and are formed in such a way that the minimum measurement duration (TM) is provided between the switching signals of the first switching elements (T1, T3, T5), wherein the 1-shunt current measurement is carried out at falling edges of the switching signals of the first switching elements (T1, T3, T5) in the second half of the PWM period (Fig. 4: TM ).

Regarding claim 4, AAPA  discloses that wherein the duty cycles of the three switching signals of the switching elements (T1, T3, T5) is similar and the difference in the duty cycles of the three switching signals is smaller than approximately 20% up to approximately 30% (Fig. 3).

Regarding claim 5, AAPA  discloses that wherein in the event that at least two switching signals of the first switching elements (T1, T3, T5) have a defined largely 

Regarding claim 6, AAPA  discloses that wherein the method is carried out for a permanently excited or for a separately excited synchronous machine ([0028]).


 Regarding independent claim 7, AAPA discloses that. a device (200) for operating an electric synchronous machine ([0027]), the device comprising:
a generating means (210) (Fig. 3) for generating centered pulse-width-modulated switching signals for switching elements (T1 . . . T6) of half bridges (Fig.1: T1-T6), wherein in each case two of the switching elements (T1 . . . T6) are connected to one half bridge, wherein second switching elements (T4 . . . T6) of each half bridge are controlled in a complementary manner to first switching elements (T1 . . . T3) of each half bridge when a sufficient minimum measurement duration (TM) is provided during which the switching signals of switching elements (T1 . . . T6) of two half bridges are at different potentials,
otherwise: for generating pulse-width-modulated switching signals for the switching elements (T1 . . . T6) of the half bridges which deviate at least so far from the centering that a sufficient minimum measurement duration (TM) (Fig. 4: TM)  is provided;
wherein, by means of the generating means (210), the switching signals of the M); and
a measuring means (220) for carrying out a 1-shunt current measurement(Fig. 1: through R; Iu), wherein, by means of the switching signals of the switching elements (T1 . . . T6), a defined minimum measurement duration (TM) is provided during which two switching signals of a half bridge are at different potentials (Fig. 3: High and Low Potentials).

Regarding independent claim 8, AAPA discloses that a non-transitory, computer-readable medium containing machine-readable instructions (Fig. 6 and [0029]) that when executed by a computer cause the computer to operate an electric synchronous machine (200) ([0027]) by
generating centered pulse-width-modulated switching signals (Fig. 3) for switching elements (T1 . . . T6) of half bridges (Fig.1: T1-T6), wherein in each case two of the switching elements (T1 . . . T6) are connected to one half bridge (Fig. 1: T1-T2 is a half bridge), wherein second switching elements (T4 . . . T6) of each half bridge are controlled in a complementary manner (Fig. 1: T1 is ON and T2 is OFF in Half bridge T1-T2) to first switching elements (T1 . . . T3) of each half bridge when a sufficient minimum measurement duration (TM) (Fig. 4:TM)  is provided during which the switching signals of switching elements (T1 . . . T6) of two half bridges are at different potentials (Fig. 3: High and Low Potentials);
otherwise:
M) is provided, wherein
the switching signals of the switching elements (T1 . . . T6) (Fig. 5: TM)  are formed in such a way as to avoid time jumps (Fig. 5: No Signal Change during TM)  corresponding to the minimum measurement duration (TM) in the switching signals of the switching elements (T1 . . . T6); and
carrying out a 1-shunt current measurement (Fig. 1: through R; Iu)  within the minimum measurement duration (TM) provided.

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846